Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/04/2021 has been entered. Claims 1-9 and 11-25 remain pending in the application.  Applicant’s amendments to the Abstract, Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 01/14/2021 except where otherwise noted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 19, and 2-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 6, 19, and 20 the meaning of the limitation “the utilization value” is unclear. A “utilization value” is not a commonly understood term in the art, nor do the claims make the meaning of the term known. The metes and bounds of “utilization value” and, as a result, the claims as a whole are unclear. Therefore, claims 6, 19, and 20 are rejected under 35 U.S.C. 112(b).
Claim 7 is rejected as indefinite for depending upon indefinite claim 6. 

Claim 22 is rejected as indefinite for depending upon indefinite claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norris (US 20150342228 A1).
Regarding claim 24, Norris teaches (Paragraph 0008) a method for producing a food including blanching (conditioning) with a pulsed electric field and then applying a coated matrix (additive). Norris further teaches (Paragraph 0032) the matrix (additive) is used to modify the microstructure (provides structure) of the fruit/vegetable thereby positively altering the organoleptic properties including flavor, texture, and color of final dried vegetable or fruit. 
Regarding claim 25, Norris teaches (Paragraph 0008) bringing a final water content to less than 6% with a finishing dehydration (preservation) operation (after the matrix has been applied); and forming a final product as a shelf-stable, low-fat crunchy vegetable or fruit-based ingredient or finished snack.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-3, 6, 8-16, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biglione (US 2017/0035078 A1) in view of Fan (US 4503127 A).
Regarding claim 1, Biglione teaches (Paragraph 0008) applying an electric field to food pieces and par-frying the food pieces in oil, which would act as means of preservation. Biglione further teaches (Paragraph 0019) marinating potato slices in a salt solution (an additive) prior to frying.
Biglione is silent on adjusting a desired oil content of said food product prior to preserving said food product.
Fan teaches (Col. 2, lines 43-47) a hot oil pretreatment of fried vegetable products, wherein a sliced or chopped vegetable is heated in oil to a temperature below the gelatinizing temperature of the starch, but sufficient to break down cell membranes and activate the enzyme, cooled to form a non-sticky surface, and fried (preserved) in the traditional conventional manner. Fan does not explicitly mention that the oil content of the vegetable is adjusted. However, contact between the heated oil and the vegetable slice would necessarily result in an increase in the oil content of the vegetable, and Fan further teaches (Col. 3, lines 62-63) during cooling, excess oil is drained from the (vegetable) slice, indicating that at least some oil has been absorbed by the vegetable slice during the hot oil treatment.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Biglione to incorporate the teaching of Fan since both are directed to methods involving frying vegetables, since Biglione teaches treating a vegetable prior to frying, since it is known in the art to treat a vegetable in a hot oil bath prior to frying as shown by Fan, and since the practice of this invention leads to an increased retention of potato solids in the fried products, which may result in a significant economic benefit from mass balance considerations alone (Fan, Col. 4, lines 31-33, 42-45). 

Regarding claims 3 and 16, Biglione teaches (Paragraph 0044) producing potato chips by subjecting them to a pulsed electric field, then slicing the potatoes, then frying them. Biglione further teaches (Paragraph 0045) a modification to the above process in which the potatoes are marinated in a salt solution (additive) between the slicing and frying steps, i.e. after the potatoes have been conditioned by the pulsed electric field.
Regarding claims 6, 19, and 20, Biglione teaches (Paragraph 0019) marinating potato slices in a salt solution. The salt additive would provide flavor to the potatoes.
Regarding claim 8, Biglione teaches (Paragraph 0019) marinating potato slices in a salt solution, i.e. the salt additive is dissolved in a liquid when it is brought into contact with the food product.
Regarding claim 9, Biglione teaches (Paragraph 0019) marinating potato slices in a salt solution, i.e. the potato slices are placed into the salt solution.
Regarding claim 10, Biglione teaches (Paragraph 0037, Figure 2) that the inventive system can be used to make potato chips that fall into different locations across the entire spectrum of oil contents. 
Regarding claim 11, Biglione teaches (Paragraph 0044, 0045) preparing potato chips in a process in which the potatoes are marinated in salt results in a product with an oil content of 22.67% which is different from the oil content of 23.72% produced in an identical process without marinating the potatoes in a salt solution. 
Regarding claim 12, Biglione teaches (Paragraph 0008) par-frying food pieces, which is a means of preservation and heating. 
Regarding claim 13, Biglione teaches (Paragraph 0008) par-frying food pieces, which is a method of cooking.

Regarding claim 15, Biglione teaches (Paragraph 0015) producing potato chips, a snack product.
Regarding claims 21 and 22, Biglione teaches (Paragraph 0019) adding salt to the potatoes in the production of potato chips, which would result in a salty snack product. Potato chips are well known in the art as a bite-sized (nibble) snack product. 
Claim(s) 4, 5, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biglione (US 2017/0035078 A1) in view of Fan (US 4503127 A) and further in view of Campbell (US 6223651 B1).
Regarding claims 4, 5, 17, and 18, Biglione teaches (Paragraph 0016) slicing potatoes, a type of mechanical energy in which the food product is cut up.
Biglione is silent on the mechanical energy acting upon the food product during or after the step of introducing the additive.
Campbell teaches (Col. 3, lines 1-5) applying seasoning (an additive) to a food product, and then driving prongs into the food product (a form of mechanical energy).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Biglione to incorporate the teaching of Campbell. Penetrating the food product after seasoning improves the flavor by more widely distributing the seasoning throughout the food product (Campbell, Col. 1, lines 9-25). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biglione (US 2017/0035078 A1) in view of Fan (US 4503127 A) and further in view of Fleury Rey (US 20100233330 A1).
Regarding Claim 7, Biglione is silent on a precursor being converted into an additive.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Biglione to incorporate the teaching of Fleury Rey. Reacting a precursor in a food product can result in improvements to the flavor and texture of the food product (Fleury Rey, Paragraph 0001). 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biglione (US 2017/0035078 A1) in view of Fan (US 4503127 A) and  Nikolaevich (RU 2427277 C2).
Biglione teaches (Paragraph 0008) applying an electric field to food pieces and par-frying the food pieces in oil, which would act as means of preservation. Biglione further teaches (Paragraph 0019) marinating potato slices in a salt solution (an additive) prior to frying.
Biglione is silent on introducing an additive into said food product by bringing the additive into contact with said food product when said additive is dissolved in oil or emulsified. Biglione is further silent on adjusting a desired oil content of said food product when the additive is introduced into said food product prior to preserving said food product.
Fan teaches (Col. 2, lines 43-47) a hot oil pretreatment of fried vegetable products, wherein a sliced or chopped vegetable is heated in oil to a temperature below the gelatinizing temperature of the starch, but sufficient to break down cell membranes and activate the enzyme, cooled to form a non-sticky surface, and fried (preserved) in the traditional conventional manner. Fan does not explicitly mention that the oil content of the vegetable is adjusted. However, contact between the heated oil and the vegetable slice would necessarily result in an increase in the oil content of the vegetable, and Fan further teaches (Col. 3, lines 62-63) during cooling, excess oil is drained from the (vegetable) slice, indicating that at least some oil has been absorbed by the vegetable slice during the hot oil treatment.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Biglione to incorporate the teaching of Fan since both are directed to methods involving frying 
Nikolaevich teaches (Paragraphs 0014 and 0015) a method for the production of edible oil that includes grinding spices to a powdery state, adding spices to liquid vegetable refined oil, mixing, and infusing spices in oil, resulting in the production of edible oil with antiseptic and antioxidant properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Biglione as modified above to incorporate the spice infusion process taught by Nikolaevich into the hot oil pretreatment, resulting in the introduction of an additive into a food product by bringing the additive into contact with the food product when the additive is dissolved in oil or emulsified, since both Biglione (as modified above) and Nikolaevich teach treatment of a food product in oil, since it is known in the art to infuse additives in edible oil as shown by Nikolaevich, and since substances transferred from the spices to the oil provide an antiseptic effect of that is manifested in the destruction or slowing down of the growth of microorganisms and is used to extend the shelf life of food (Nikolaevich, Paragraphs 0017-0022).

Response to Arguments
Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive. 
The examiner respectfully disagrees with the applicant’s argument that “utilization value” has a recognized meaning in the art. The Non Patent Literature documents provided demonstrate the use of the term “utilization value” but not convey a formal meaning or definition. As the documents are in a foreign language, it is also unclear if “utilization value” is the preferred translation of the foreign wording. Furthermore, demonstrating that the term “utilization value” has been used before is not 
 The examiner disagrees with the applicant’s argument that Biglione fails to teach adjusting the oil content and instead textural hardness is controlled. Biglione teaches (Paragraph 0037) the PEF treatment allows the practitioner of the present invention to control the textural hardness of a potato chip independently of oil content as the applicant asserts. However, Biglione further teaches (Paragraph 0037) the inventive system disclosed and claimed herein can be used to make potato chips that fall into different locations across the entire spectrum of oil contents and product textures (as shown above and in the previous Non Final action). The inventive system of Biglione could not make potato chips with different oil contents without necessarily adjusting the oil content of the potato chips. Furthermore, controlling textural hardness independent of oil content does not mean that oil content cannot also be changed. 
Regarding the applicant’s argument that Biglione teaches adjusting the oil content during the step of preservation rather than prior to the step of preservation, the applicant’s argument is accepted. However, the requirement that preservation take place after the oil content has been adjusted is a result of the applicant’s amendments to the claims. The amended claims have been addressed with a new rejection over Biglione in view of Fan as shown above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Qvyjt (US 20150125580 A1) teaches methods, apparatus, and process for the making of edible food products using irreversible electroporation and/or electrolysis. 
Du (CN 105876633 A) teaches a process for preparing a vegetable noodle using a pulsed electric field. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792